     Case 2:21-cv-02824-MRW Document 10-1 Filed 05/11/21 Page 1 of 2 Page ID #:51



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   TERRIE PRITCHETT, an individual,         Case No.: 2:21-cv-02824-MRW
13               Plaintiff,                   Hon. Michael R. Wilner
14       v.
15                                            [PROPOSED] ORDER FOR DISMISSAL
     VERNON-MAIN, LLC, a California           WITH PREJUDICE
     limited liability company; and DOES 1-
16   10,
17                                            Action Filed: April 1, 2021
                 Defendants.                  Trial Date:   Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                            1
                      [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02824-MRW Document 10-1 Filed 05/11/21 Page 2 of 2 Page ID #:52



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Terrie Pritchett’s action against Defendant Vernon-Main LLC is
 5   dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10
     Dated: May 12, 2021
11                                                       Hon. Michael R. Wilner
                                                         United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
